Citation Nr: 1123797	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  05-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for dental trauma for dental treatment purposes.

2. Entitlement to service connection for a disfiguring injury to the upper lip.

3. Entitlement to service connection for residuals of frostbite injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1981 to August 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued in February 2004 and July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was remanded by the Board in October 2009 for additional development.  In the October 2009 decision, the Board granted a claim for service connection for pseudofolliculitis barbae.  In January 2011, the RO also granted service connection for tinea versicolor.  

In July 2009, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

A statement from the Veteran was received by the Appeals Management Center in April 2011 and forwarded to the Board.  The veteran did not provide a waiver of RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2010).  The contentions in the statement, however, are duplicative of the evidence previously submitted and considered by the RO.  As such, referral to the RO for initial review is not required.  38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for residuals of a broken right index finger was raised by the record in June 2004, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for dental trauma for dental treatment purposes and disfiguring injury to the upper lip is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent evidence of record does not show that sensory neuropathy of the feet was causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

Residuals of frostbite of the feet, including sensory neuropathy, was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2004 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.

Pursuant to the Board remand, the Veteran was sent a letter in November 2009 that included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this notice was satisfied subsequent to the initial AOJ decision, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a March 2011 supplemental statement of the case issued after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A VA opinion with respect to the issue on appeal was obtained in January 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In this case, the Veteran contends that he has residual symptoms of a frostbite injury of the feet that was incurred in service.  The service treatment records reveal cold exposure in service and treatment for possible frostbite of the feet in February 1982.  The Veteran was diagnosed with chilblains and treated with hot water.  

In a September 1993 VA Compensation and Pension Examination of the feet, the neurological examination was normal.  There was normal circulation and sensory testing.  The examiner noted the Veteran alleged frostbite of both feet.  The examiner, however, did not note that there were any residuals of frostbite.  

In March 2004 private treatment records, the Veteran had complaints of pain, numbness and tingling in his feet since 2001.  The Veteran reported the frostbite injury in service.  The Veteran was diagnosed with sensory neuropathy secondary to frostbite injury, bilaterally.  

In the January 2010 VA Compensation and Pension Examination, the examiner noted that the claims file and electronic records were reviewed.  The examiner noted that the Veteran was seen in service for cold injury when he was stationed in Texas.  He was treated with hot water and discharged as stable on the same day.  There was no further documentation of a cold injury or residuals in service or after release from service until about 2004.  The Veteran reported that he has tingling and numbness of both feet that continued throughout his life.  He reported that the numbness has gotten worse in the last 5 years.  He was seen at a sports medicine clinic in March 2004 showing sensory neuropathy to his feet.  VA records did not show a final diagnosis.  After testing, the Veteran was diagnosed with sensory neuropathy affecting the lower extremities.  The examiner found that the sensory neuropathy of the feet was less likely as not a caused by or a result of service because there was no documented evidence of sensory neuropathy during service. 

In a February 2011 addendum, the VA examiner noted that the service treatment records, private medical records, VA treatment records and the entire claims file was reviewed.  The examiner opined that peripheral sensory neuropathy of the bilateral feet was less likely as not caused by or a result of frostbite during service.  The rationale was that the service treatment records show that he had a cold injury, chilblains, which were treated with hot water.  The VA neurological examination in 1989 was normal.  The private medical evidence in March 2004 states that the Veteran's feet numbness began in 2001.  There was no treatment on his feet from 1981 to 2001 for sensory neuropathy.  The examiner found that it was less likely that sensory peripheral neuropathy appears 20 years after the cold injury.  The examiner explained that any residuals would have started or continued shortly after the cold injury.  Further, the Veteran was seen in a podiatry clinic in May 2005 and there was a normal neurological examination.  The impression was entrapment syndrome, tarsal tunnel syndrome v. radiculopathy.  The examiner also noted that the Veteran was in a motor vehicle accident in May 2004.  Further, a neurological examination in July 2005 shows a normal examination.  Therefore, the examiner found that the peripheral neuropathy noted in the private examination in 2004 was not substantiated in the podiatry examination in 2005.  Additionally, the nerve conduction study in March 2010 was normal.  As such, the examiner found that peripheral sensory neuropathy was not consistent and confirmed.  

Initially, the Board finds that the VA opinion is adequate.  It is based upon consideration of the Veteran's prior medical history and examinations, and also describes the disability, in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also provided a rationale for his conclusion.  As such, the Board finds the VA examination probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

In contrast, the private medical treatment record is not probative.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that the private physician's opinion does not meet such standard.  In this regard, he stated that the Veteran's neuropathy was secondary to a frostbite injury, but did not explain how he reached that conclusion, the basis for that conclusion or if prior medical evidence was reviewed.  Therefore, the Board affords this opinion little probative weight and the VA opinion outweighs the private medical record.  

Based on the foregoing, the Board finds that service connection is not warranted.  The Board acknowledges that the private medical records show treatment for sensory neuropathy and the VA examiner does not find consistent evidence of neuropathy.  For purposes of this decision, the Board affords the Veteran the benefit of the doubt and finds that he has a diagnosis of neuropathy of the feet.  Although there is a current diagnosis of sensory neuropathy, the service treatment records do not show a chronic disability in service.  After the treatment for possible frostbite in service in 1982, the service treatment records do not show further treatment or complaints of frostbite residuals.  As such, the Board finds that a chronic disability was not shown to have been incurred in service.  

Further, the evidence of record does not show that there was continuity of symptomatology since service.  After service, the VA examination in 1993 did not show neuropathy of the feet.  The Board acknowledges the Veteran's statements that he had experienced symptoms since service and the Veteran is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Moreover, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  

In this case, however, the lay statements concerning continuity of symptoms are contradicted by the remaining evidence of record.  The February 1993 examination did not show symptoms of frostbite residuals or neuropathy.  Additionally, in 2004, the Veteran indicated that he had pain, numbness and tingling since 2001.  The Board finds that the inconsistent statements weigh against their credibility.  For these reasons, the Board finds the Veteran's assertions of continuity to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

The Board also notes that the evidence of record does not show a nexus between the current sensory neuropathy and the possible frostbite in service.  The VA examiner considered the Veteran's statements of the in-service injury as well as the evidence of treatment in service.  The VA examiner also considered the medical evidence and the Veteran's complaints.  The examiner concluded, however, that the current sensory neuropathy was inconsistently documented and that it was not related to service.  While the Board acknowledges that lay statements could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's injury in service and the current diagnosis to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding a nexus between his current neuropathy of the feet and the treatment for chilblains in service to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Further, there is no medical evidence of record showing complaints of neuropathy until 2004, many years after service.  This lapse in time also weighs against the Veteran's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  The VA examiner further explained that it was less likely that sensory peripheral neuropathy would appear 20 years after a cold injury.  Therefore, the competent evidence of record does not show a nexus to service.  Without competent medical evidence linking the Veteran's disability to service, service connection is not warranted.

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show a chronic disability in service, continuity of symptomatology or a nexus between the current sensory neuropathy and service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for residuals of frostbite injury to the feet is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of frostbite injury to the feet is denied.  


REMAND

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the Board requested a dental examination in October 2009.  The Veteran was afforded a VA examination in January 2010 for his dental condition.  This examination, however, was not performed by a dentist.  This examination was performed by a nurse practitioner.  As such, the Board finds that a new dental examination is warranted by an appropriate dental specialist.  

Additionally, the nurse practitioner did not indicate if there was a scar on the Veteran's lip.  She noted that there was no documentation of the scar in service, however, the physical examination of the Veteran and the diagnoses given in the examination did not show if there was a scar on the lip.  Therefore, the Board finds that this examination as to the lip is inadequate.  Prior VA treatment records, particularly in March 2005 suggested that there was a minor scar on the Veteran's lip.  As such, the Board finds that another VA examination is warranted as to the Veteran's claim for a disfiguring injury to the upper lip.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA dental examination with a dentist.  The claims folder should be made available to the dentist for review in connection with the examination.  All pertinent pathology should be noted in the examination report.  The dentist should include an opinion as to whether the Veteran's current dental problems are due to dental trauma in service, including the March 1983 fall.  Complete rationale should be provided for all opinions reached.  

2. The Veteran should also be scheduled for a VA examination with the appropriate medical specialist to determine if there is a scar on the Veteran's lip and if so, determine its etiology.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination reports should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should state whether the Veteran's disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service.  The examiner should indicate if the disability is due to dental trauma in service, including the March 1983 fall.  Any opinion expressed should be accompanied by supporting rationale.

3. The RO should then readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


